Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Election/Restrictions
Claims 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1 in lines 18, 22, and 30 recites “and/or” and should be “or” to avoid confusion of both the inner gasket and outer gasket having protrusions at the same time 
Claim 12 in lines 10, 14, and 22 recites “and/or” and should be “or” to avoid confusion of both the inner gasket and outer gasket having protrusions at the same time since it is either the inner gasket or outer gasket that have protrusions and the other have respective cavities to receive the protrusions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of W. J. Gilbert, Sr. (US 2,761,709 hereinafter “Gilbert”) and further in view of Noda (US 7,390,026).
In regards to claims 1-4 and 12-15, Bird discloses a conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member (Fig. 3, pair of split glands 14); 
a second arcuate sleeve member (Fig. 3, pair of split glands 14); 
a connecting assembly (Fig. 3, 14, nuts, and bolts) coupling the first sleeve member to the second sleeve member (Fig. 3, nuts and bolts connect the pair of split glands 14) and configured to tighten the first and second sleeve members to a fluid conduit (Fig. 3) from a non-actuated position to a tightened position (Fig. 3); 
an arcuate gasket (Fig. 12, 154 and 152) configured to be positioned between the first and second sleeve members and the fluid conduit (Figs. 3 and 12); 
the gasket comprising an arcuate outer gasket layer (Fig. 12, 154) and a separate arcuate inner gasket layer (Fig. 12, 152); 
the outer gasket layer having an inner circumferential surface (Fig. 12, surface of 154 in abutment with surface 170 of 152) and an outer circumferential surface (Fig. 12, outer surface defined by the outer circumferential ribs 200); 
the inner gasket layer having an inner circumferential surface (Fig. 12, surface 172) and an outer circumferential surface (Fig. 12, surface 170); 
the inner and outer gasket layers configured to be selectively disengaged from each other (Fig. 12).

Gilbert teaches a split gasket (Fig. 6, slit 57) and the slit in the gasket has an advantage of assembling around a shaft without having to remove the shaft.
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird to include a slit in order to have the advantage of assembling a gasket around an object without having to move the object as taught by Gilbert in 4:57-67.
Noda teaches an outer surface of an inner gasket (Fig. 2, gasket at 28) having a plurality of separate circumferentially spaced apart retaining protrusions (Fig. 2, 28 are separate circumferentially spaced retaining protrusions) radially interfacing between the inner layer and an outer layer at different circumferential locations (Fig. 2, 28 interface at different circumferential locations) about the longitudinal axis and received within a plurality of separate circumferentially spaced apart cavities (Fig. 2, cavities 27 of an outer gasket receives 28).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird in view of Gilbert to include a plurality of separate radially protruding circumferentially spaced protrusions on the inner gasket and the outer gasket layer comprises a plurality of circumferentially spaced cavities configured to receive the protruding circumferentially spaced protrusions of the inner gasket layer in order to have 
In regards to claims 5 and 16, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claim 1, and Bird further discloses the outer circumferential surface of the outer gasket layer comprises an inwardly extending circumferential groove (Fig. 12, at 160 is an inwardly extending groove relative to the outer circumferential ribs 200).  
In regards to claims 7 and 19, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses the outer gasket layer has a maximum axial width (Fig. 12, width between opposite axial ribs 200) and the inner gasket layer has a maximum axial width less than the maximum axial width of the outer gasket layer (Fig. 12, width 178b is part of the inner gasket and has a maximum axial width less than the indicated outer gasket maximum axial width).  
In regards to claims 8 and 18, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses: 
the inner circumferential surface of the outer gasket layer comprises a plurality of inwardly extending circumferential channels (Fig. 12, channels of 154 at both 176c) therein; 3 9023457_1Application No. 15/829,645 Amendment dated July 20, 2020 Reply to Office Action dated May 20, 2020 
the outer circumferential surface of the inner gasket layer comprises a plurality of outwardly extending circumferential splines (Fig. 12, the two projections 178c); and 
the circumferential channels of the outer gasket layer configured to receive the circumferential splines of the inner gasket layer (Fig. 12, 176c receives 178c).  

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Gilbert does not teach a gasket layer having a plurality of cavities and Noda does not teach an outer gasket layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Gilbert was relied upon for teaching a split gasket and not for the teaching of the cavities, Noda was relied upon teaching the protrusions and cavities, and Bird was relied upon teaching the inner gasket and the outer gasket. Therefore, the combined teachings of Gilbert and Noda would have suggested to one of ordinary skill in the art that a split gasket would have the advantage of assembling a gasket around an object without having to move the object as taught by Gilbert in 4:57-67 and that a plurality of separate radially protruding circumferentially spaced protrusions on an inner gasket layer and an outer layer comprises a plurality of circumferentially spaced cavities configured to receive the protruding circumferentially spaced protrusions of the inner gasket layer would have the advantage of an easy assembly of an outer layer to an inner layer and ease of assembly at a workplace as taught by Noda in 2:6-18. 
In response to applicant’s argument that Noda in view of Gilbert does not teach an outer gasket as required by claim 12, however, the argument is moot since the 

Conclusion
The prior art Eaton et al. (US 8,894,100) is made of record and not relied upon is considered pertinent to applicant's disclosure. Eaton et al. discloses a coupling with an outer gasket and an inner gasket, where the inner gasket is removable to allow for larger pipe diameters to be inserted through.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679